Exhibit 10.13

[citigroup]

Date: December 1, 2004 Amended: December 9, 2004     To: GOLD BANK – KANSAS
Attn: Documentation Unit Phone: 913-323-7703 Fax: 913-451-8004     From:
Citibank N.A., New York   Confirmations Unit   333 West 34th Street, 2nd Floor  
New York, NY 10001, USA     Phone: 1-212-615-8981 Fax: 1-212-615-8985     Our
ref: M047180 Your ref:  

AMENDED TRANSACTION

The purpose of this letter agreement (this 'Confirmation') is to set forth the
terms and conditions of the Transaction entered into between GOLD BANK – KANSAS
('Counterparty') and Citibank N.A., New York ('Citibank') on the Trade Date
specified below (the 'Transaction'). This Confirmation amends, restates and
supersedes any prior Confirmation for this Transaction.

1. The definitions and provisions contained in the 2000 ISDA Definitions (the
'Definitions') (as published by the International Swaps and Derivatives
Association, Inc.) are incorporated into this Confirmation. References herein to
a 'Transaction' shall be deemed to be references to a 'Swap Transaction' for the
purposes of the Definitions.

This Confirmation supplements, forms a part of, and is subject to, dated as of
December 22, 2003, as amended and supplemented from time to time (the 'Master
Agreement'), between Counterparty and Citibank. All provisions contained in the
Master Agreement govern this Confirmation except as expressly modified below. In
the event of any inconsistency between this Confirmation and the Definitions or
the Master Agreement, this Confirmation will govern.

U.S. Federal law requires Citibank to obtain, verify and record customer
identification information.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

--------------------------------------------------------------------------------



              Trade Date: November 30, 2004               Effective Date:
December 1, 2004               Termination Date: December 1, 2009, subject to
adjustment in accordance with the Following   Business Day Convention     Fixed
Amounts                 Fixed Rate Payer: Citibank               Notional
Amount: USD 60,000,000.00               Fixed Rate Payer             Period End
Dates: Each December 1, March 1, June 1 and September 1 commencing March 1,  
2005 through and including the Termination Date, with No Adjustment    
          Fixed Rate Payer             Payment Dates: Each December 1, March 1,
June 1 and September 1, commencing March 1,   2005, through and including the
Termination Date               Fixed Rate: 6.84100 percent               Fixed
Rate             Day Count Fraction: Actual/360               Business Days: New
York               Business Day Convention: Following         Floating Amounts  
    Floating Rate Payer: Counterparty     Notional Amount: USD 60,000,000.00

 

 

 

2/5

--------------------------------------------------------------------------------



    Floating Rate Payer   Period End Dates: Each December 1, March 1, June 1 and
September 1 commencing March 1,   2005 through and including the Termination
Date, with No Adjustment     Floating Rate Payer   Payment Dates: Each December
1, March 1, June 1 and September 1 commencing March 1,   2005 through and
including the Termination Date     Floating Rate Option: USD–Prime–H.15    
Spread: None     Floating Rate   Day Count Fraction: Actual/360     Reset Dates:
Each New York Business Day of the Floating Rate Payer Calculation Period    
Method of Averaging: Weighted Average     Business Days: New York     Business
Day Convention: Following     Calculation Agent: Citibank, or as stated in the
Master Agreement.     Representations:  

Each party represents to the other party that:

(a) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into this Transaction and as to whether this
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisors as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into this Transaction; it being understood that
information and explanations related to the terms and conditions of this
Transaction shall not be considered investment advice or a recommendation to
enter into this Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of this Transaction.

 

 

3/5

--------------------------------------------------------------------------------



(b) Evaluation and Understanding. It is capable of evaluating and understanding
(on its own behalf or through independent professional advice), and understands
and accepts, the terms, conditions and risks of this Transaction. It is also
capable of assuming, and assumes, the financial and other risks of this
Transaction.

(c) Status of Parties. The other party is not acting as a fiduciary or an
advisor for it in respect of this Transaction.

(d) Risk Management. It has entered into this Transaction for the purpose of (i)
managing its borrowings or investments, (ii) hedging its underlying assets or
liabilities or (iii) in connection with its line of business.

4. Account Details

                    Payments to Citibank                       in USD: CITIBANK
N.A. NEW YORK   BIC: CITIUS33   ACCOUNT NO 00167679   ACCOUNT NAME: FINANCIAL
FUTURES                             Payments to Counterparty: Please provide to
expedite payment

 

 

 

 

 

4/5

--------------------------------------------------------------------------------



If you have any questions regarding this letter agreement, please contact the
Swap Operations Department at the telephone numbers or the facsimile numbers
indicated on this Confirmation.

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

Very truly yours,

Citibank N. A. , New York

By: /s/ Frank A. Licciardello
       Authorized Signatory

Accepted and confirmed as
of the Trade Date:

GOLD BANK – KANSAS

By. /s/ Rick Tremblay
      Authorized Signatory

 

 

 

5/5

--------------------------------------------------------------------------------